     Case 2:18-cv-00108-KJM-KJN Document 19 Filed 11/29/18 Page 1 of 2


 1 Elliot Gale (State Bar No. 263326)
   egale@sagarialaw.com
 2 Joe Angelo (State Bar No. 268542)
   jangelo@sagarialaw.com
 3 SAGARIA LAW, P.C.
   3017 Douglas Blvd., Ste. 200
 4 Roseville, California 95661
   Telephone: (408) 279-2288
 5 Facsimile: (408) 279-2299

 6 Attorneys for Plaintiff
   Kathleen Quilty
 7

 8
                                   UNITED STATES DISTRICT COURT
 9
             EASTERN DISTRICT OF CALIFORNIA — SACRAMENTO DIVISION
10

11
     KATHLEEN QUILTY,                                 Case No.: 2:18-cv-00108-KJM-KJN
12
                   Plaintiff,
13                                                    JOINT STIPULATION OF DISMISSAL
14         vs.                                        WITH PREJUDICE

15 USAA SAVINGS BANK,

16                 Defendant.
17

18

19

20

21

22

23

24

25

26

27

28

                                                     1
                                JOINT STIPULATION OF DISMISSAL WITH PREJUDICE
     Case 2:18-cv-00108-KJM-KJN Document 19 Filed 11/29/18 Page 2 of 2


 1          TO THE COURT, CLERK OF COURT, AND ALL PARTIES:

 2          IT IS HEREBY STIPULATED by and between plaintiff Kathleen Quilty and defendant

 3 USAA Savings Bank (“USAA SB”), that Plaintiff hereby dismisses the above-entitled action and

 4 all claims asserted in the action against USAA SB with prejudice pursuant to Federal Rule of Civil

 5 Procedure 41(a)(1)(A)(ii), and that each party shall bear its own attorneys’ fees and costs.

 6

 7 DATED: November 29, 2018                    SAGARIA LAW, P.C.

 8                                             By:          /s/ Elliot W. Gale
 9                                             Elliot W. Gale
                                               Attorneys for Plaintiff
10                                             Kathleen Quilty
11
     DATED: November 29, 2018                  BENESCH, FRIEDLANDER, COPLAN &
12                                             ARNOFF LLP
13

14                                             By:          /s/ David M. Krueger
                                               David M. Krueger
15                                             Attorneys for Defendant
16                                             USAA Savings Bank

17

18

19

20

21

22

23

24

25

26

27

28

                                                      2
                             JOINT STIPULATION OF DISMISSAL WITH PREJUDICE
